Filed 9/3/15 P. v. Murrieta CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B261510

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA091731)
         v.

GABRIEL R. MURRIETA,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Jack P.
Hunt, Judge. Dismissed.
         Law Offices of Richard Fitzer and Richard L. Fitzer for Defendant and Appellant.
         Kamala Harris, Attorney General, Lance Winters, Senior Assistant Attorney
General, and Steven E. Mercer, Deputy Attorney General, for Plaintiff and Respondent.
       On January 7, 2015, the sentence recall petition filed by defendant, Gabriel Ruben
Murrieta, pursuant to Penal Code section 1170.18, subdivision (a) was denied. On April
24, 2015, in response to a record correction order, the trial court reconsidered its January
7, 2015 order. The trial court then granted the sentence recall petition. We noted it
appeared the appeal from the January 7, 2015 order was therefore moot. (In re Miranda
(2011) 191 Cal. App. 4th 757, 762; In re Brown (2013) 218 Cal. App. 4th 1216, 1221, fn.
4.) We have duty to raise the issue of our own jurisdiction on our own motion. (Jennings
v. Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.) Hence,
we issued an order to show cause concerning possible dismissal and place the matter on
calendar.
       All of the relief sought by defendant in connection with this sentence recall
petition has been provided in the trial court’s April 24, 2015 order. Thus, there is no
effectual relief we can grant to defendant and his appeal is moot. (Eye Dog Foundation
v. State Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541; Consolidated
Vultee Aircraft Corp. v. United Automobile, etc., Workers (1946) 27 Cal. 2d 859, 863.)
Additionally, because the appeal is moot, we need not rule on defendant’s augmentation
motion.
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.

We concur:



              KRIEGLER, J.                 KIRSCHNER, J.*



*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             2